DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/4/22 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a device firmware has value ensures that the firmware of the sense has not been tampered with because altering the device firmware would change the device firmware has value) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, with respect to claim 1, applicants assert Zhu does not disclose the device firmware hash value that has been previously received from the sensor is generated by applying a hash function to device firmware implanted with the sensor, the examiner respectfully disagrees.  Zhu et al. teaches a sensor.  The sensor itself has a transmitting module, receiving module, a decryption module, a calculating module and a sending module [0025].  This structure is what the examiner considers to read on the argued firmware.  The internal hardware and software installed thereon changes a firmware hash value [0038] that has been previously received from a sensor [0028] by applying a hash function, i.e. the taught one-way hash function [0028] performed by the sensor’s hardware and software [0030-0031], which reads in the claimed “within the sensor”.  The examiner is not persuaded by applicant’s arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackie et al. (2017/0238072) in view of Zhu et al. (CN 103532713A).

With respect to claim 1, Mackie et al. teaches in Fig. 2 a system for detecting fluid loss in a fluid distribution network [0019] that includes a fluid source (i.e. a fluid source in the pipe system), one or more fluid destinations and a network of fluid distribution conduits configured to enable fluid communication between the fluid source and the one or more fluid destinations (defining the pipe system), the system comprising: a plurality of sensors (i.e. a set of sensors, [0028]) disposed within the fluid distribution network (i.e. the pipe system), wherein: each of the plurality of sensors (i.e. the set of sensors, like Fig 1) is configured to quantify fluid flow [0021]; and each of the plurality of sensors (i.e. the set of sensors) is in network communication (via wireless signals, [0021]) with a processor (i.e. of a module, [0025-0026]) implemented smart contract engine (i.e. control module, 53); at least one processor (of the module) implemented smart contract engine (i.e. control module, 53), configured to: validate data received from one or more of the plurality of sensors (i.e. set of sensors), wherein said validation [0055] is based on a set of predefined rules (i.e. for example, running a voting algorithm to determine workload operations/parameters, [0055]); responsive to validation of data received from a sensor (i.e. a sensor from the set), record the validated data within a transaction block [0046] comprising validated data (i.e. data related to workload operations/parameters) received from one or more other sensors (i.e. set of sensors) from among the plurality of sensors (i.e. set of sensors); and append the transaction block to a blockchain ledger [0055]; a plurality of processor implemented peer nodes [0043], each configured to store and update a copy of the blockchain ledger (in the network of computers [0044]); and a data comparator (55, [0062-0063]) configured to: retrieve from the blockchain ledger (i.e. the audit blockchain created, [0029]), a first set of fluid flow data generated by a first sensor (for example M1) and a second set of fluid flow data generated by a second sensor (i.e. for example another sensor of the set of sensor depicted in Fig. 3),  wherein each of the first sensor and second sensor (of a sensor set) is selected from among the plurality of sensors (i.e. the set of sensors), and wherein the selected first sensor is (capable of being) located upstream of the selected second sensor (in the pipe system) within the fluid distribution network (i.e. the pipe system); and identify occurrence of fluid loss [0063] within a fluid conduit (i.e. pipe) connecting the first sensor and the second sensor (of the sensor set), based on results of a data comparison involving at least the first set of fluid flow data and the second set of fluid flow data (as determined via a deterministic algorithm that uses data) retrieved from the blockchain ledger [0055], wherein the at least one processor implemented smart contract engine (53) is configured to validate fluid flow data received from a sensor (i.e. sensor devices), responsive to determining that a device firmware hash value [0045] received from such sensor along with the fluid flow data under validation matches a device firmware hash value that has been previously received from such sensor (as the sensor domain manager 53 maintains a databased for the sensors, ensuring firmware updates by comparing the stored data between readings, and updating the firmware when 53 determines a discrepancy exists between the firmware for each data set [0050]).
Mackie et al. remains silent regarding the device firmware hash value that has been previously received from the sensor is generated by applying a hash function to device firmware implemented within the sensor, and wherein the at least one processor implemented smart contract engine is configured to invalidate the fluid flow data received from the sensor responsive to determining that the device firmware hash value received from the sensor along with the fluid flow data under validation does not match the device firmware hash value that has been previously received from the sensor.
Zhu et al. teaches a similar system that includes device firmware hash value [0038] that has been previously received from a sensor [0028] is generated by applying a hash function (i.e. a one-way hash function [0028] to device firmware (i.e. internal computing components and software of that sensor [0025]) implemented within the sensor (i.e. as a computing module [0030-0031] is within the sensor itself), and wherein an at least one processor implemented smart contract engine (Fig. 4) is configured to invalidate data received (via a receiving module 402) from the sensor [0033] responsive to determining that the device firmware hash value (created by the one-way hash function) received (via 401) from the sensor along with data under validation (i.e. data received with hash data and validated via 404) does not match the device firmware hash value that has been previously received from the sensor (as the validation module ensures a valid sensor is sending the data [0005] [0011]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Mackie et al. such that the processor and sensors include the hash value authentication control logic taught by Zhu et al. because such a modification prevents false data from being reported to the processor while reducing the demand and consumption of a sensor’s resource [0014].
	
With respect to claim 5, Mackie et al. teaches in Fig. 2 the system wherein generation of the first set of fluid flow data and the second set of fluid flow data respectively by said first sensor (i.e. the first sensor of a set of sensors) and said second sensor (i.e. the second sensor of a set of sensors), occurs within a predefined time window [0064].

With respect to claim 6, Mackie et al. teaches in Fig. 2 the system further comprising an anomaly response controller (i.e. a portion of a controller running a statistical algorithm), configured to implement a predefined action (i.e. to store data sets related to vibrations when a leak has been detected [0064]) in response to detection of fluid loss (leak) within the fluid distribution network (pipe system).

Allowable Subject Matter
Claims 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8-13, 15, 17 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 8, the prior art does not teach or render obvious the claimed combination, in particular the device firmware hash value that has been previously received from the sensor is generated by applying, at a first point in time, a hash function to device firmware implemented within the sensor, wherein the device firmware hash value received from the sensor along with the fluid flow data under validation is generated by applying, at a second point in time after the first point in time, the hash function to the device firmware implemented within the sensor, and wherein the at least one processor implemented smart contract engine is configured to invalidate the fluid flow data received from the sensor responsive to determining that the device firmware hash value received from the sensor along with the fluid flow data under verification does not match the device firmware hash value that has been previously received from the sensor.

With respect to claim 15, the prior art does not teach or render obvious the claimed combination, in particular fluid flow data received from a sensor is validated in response to a determination that a device firmware hash value received from the sensor along with the fluid flow data under validation matches a device firmware hash value that has been previously received from the sensor, and wherein the fluid flow data received from the sensor is invalidated responsive to determining that the device firmware hash value received from the sensor along with the fluid flow data under verification does not match the device firmware hash value that has been previously received from the sensor, wherein the selected first sensor is located at or upstream of a fluid inlet of a junction point within the fluid distribution network, wherein a plurality of branch conduits originate at the junction point with each branch conduit including a sensor immediately downstream of the selected first sensor, and wherein fluid loss is identified when there is a discrepancy between the first set of fluid flow data and an aggregation of fluid flow data received from the sensors immediately downstream of the selected first sensor in the branch conduits.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klicpera (2016/0076909) which teaches firmware that ensures the firmware has not been tampered.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853